DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “a therapeutic defibrillator electrode” in lines 2-3. It is unclear whether this limitation is referring to the at least one therapeutic defibrillator electrode recited in claim 28, or a different electrode. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 18, 20, 22-23, 26, 28, 30-32, 34-35, 38-39, and 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib, (US 20140249613) in view of Kurzweil et al., (US 20080287770; hereinafter Kurzweil), Turk et al., (US 20130273809; hereinafter Turk), Yang, (US 20040058618), Fleeton (US 20110065358), and Kaib et al., (US 20120283794; hereinafter K2).
Regarding claims 1 and 7-8, Kaib (Figures 1 and 6C-7) discloses a support garment (100) for supporting a patient wearable defibrillator for male and female patients, the support garment (100) being configured to be worn about a chest of a patient ([0046]), the support garment (100) comprising: a fabric forming the support garment (100) and having an outside surface configured to face away from the patient and an inside surface configured to contact the patient's skin when the support garment (100) is worn; a back portion (shown in Figure 6C); a belt defined by side portions extending from the back portion around a front of the patient; and shoulder straps configured to be attached to the back portion and the belt, wherein the back portion and the belt are configured to support a plurality of sensing electrodes (the sensing electrodes 112 may be distributed around the circumference of the chest garment, which includes both the back portion and the belt, as shown in Figure 1) and at least one therapeutic defibrillator electrode (generic electrode 114 is shown in Figure 1 and the specific electrode in a pocket 510 is shown in Figure 6C) on the inside surface thereof; wherein the back portion (shown in Figure 6C) comprises at least one pocket (510) accessible from the outside surface of the support garment (100), each pocket configured to receive a therapeutic defibrillator electrode therein ([0046]-[0050], [0065]-[0068]). 
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup configured to support one of the patient’s breasts, herein the support garment is configured to support the two bra portions on the patient's front upper torso when the ends of the belt are connected by the closure at the front of the patient. However, Kurzweil teaches (Figures 2 and 7) a support garment for an electrode system such that the support garment is configured to be worn around a chest of a female patient, which includes a back portion (18), a belt (108), shoulder straps (102), and two bra portions, comprising two cups (106) configured to support the patient’s breasts, connected to the belt (108) and the shoulder straps (102), wherein the two bra portions is configured to support front upper torsal female anatomy ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib to include two bra portions connected to the belt and the shoulder straps, as taught by Kurzweil, because the modification would enable the support garment to be particularly suited for women (Kurzweil, [0063]) to provide breast comfort to female users.
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra portions are detachably connected to the belt and the shoulder straps, as taught by Turk, because the modification would enable the two bra portions to be readily replaceable and disposable (Turk, [0021]) which will be beneficial when the two bra portions becomes dirty or is too tattered/dirty to be worn. 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Yang teaches (Figures 5-6) a support garment having two separable bra portions (11) comprising a closure mechanism (41) configured to detachably connect the two separable bra portions (11) to each other at the front of the patient, each of the two separable bra portions (11) configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes ([0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, as taught by Yang, because the modification would provide a replaceable bra portion design to accommodate changes in breast size for better comfort (Yang; [0020], [0022]). Furthermore, since the modified device would include the common closure mechanism configured to connect the bra portions and ends of the belt at the front of the patient, the support garment would be configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient’s skin while also supporting the two bra portions on the patient’s front upper torso when the ends of the belt are connected at the front of the patient. Finally, the closure mechanism of the modified device configured to detachably connect the two bra portions would be separate from the closure for connecting the ends of the belt and would be configured to facilitate wearing and removal of the two bra portions in connection with the belt.
The Kaib/Kurzweil/Turk/Yang combination fails to teach each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. However, Fleeton teaches (Figure 1) a support garment in which each cup (2, 3) of at least one bra portion comprises an inflatable insert (10, 11) as an adjustment mechanism configured to adjust a fit of the cup/bra portion to the front upper torsal female anatomy of a patient, ([0028]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang combination to  include each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy, as taught by Fleeton, because the modification would enable the user to adjust both breasts symmetrically or asymmetrically as required depending upon the user requirements, thereby allowing breast configuration adjustment as required (Fleeton; [0031]). 
The Kaib/Kurzweil/Turk/Yang/Fleeton combination fails to teach the belt comprising a closure for connecting ends of the belt at the front of the patient, wherein the back portion and the belt are configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient. However, K2 teaches a support garment having an adjustable system with an adjustable belt comprising a closure for connecting ends of the belt at the front of the patient, as well as adjustable shoulder straps ([0011], [0034]-[0037], [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton combination to include an adjustable system, as taught by K2, because the modification would enable the support garment to accommodate any body size or shape (K2; [0011]). Furthermore, since the modified device would include the adjustable system including the belt closure, the back portion and the belt  of the modified device would be configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient.
Regarding claim 2, K2 further discloses that the shoulder straps are adjustable([0011], [0034]-[0037], [0043]).
Regarding claim 3, K2 further discloses that the shoulder straps are configured to be selectively attached to the belt at the front of the patient ([0011], [0034]-[0037], [0043]).
Regarding claim 4, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0046]).
Regarding claim 5, Kaib further discloses at least one additional pocket (510) configured to receive the at least one therapeutic defibrillator electrode at the front or back of the patient ([0046], [0065]-[0068]; Figure 6C).
Regarding claim 6, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes (112) around a circumference of the chest of the patient ([0046]-[0050], [0065]-[0068]).
Regarding claim 18, Turk further teaches (Figures 1-4) that the two bra portions (26, 28) are disposed between the shoulder straps (44, 46) and the belt (58) with each of the two bra portions (26, 28) being detachably connected to a respective belt portion at a bottom side thereof and to a respective shoulder strap at a top side thereof ([0018]-[0024]).
Regarding claim 20, Turk further teaches (Figures 1-4) detachable fasteners disposed on each of the shoulder straps and a top side of each of the two bra portions, the detachable fasteners being configured to detachably connect each of the two bra portions to a respective shoulder strap, the detachable fasteners comprising at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, or a mateable slide connector ([0018]-[0024], [0040]-[0041]).
Regarding claims 22-23, Fleeton further teaches (Figure 1) that the two bra portions comprise an adjustment mechanism (10, 11) configured to adjust a fit of the bra portions to the patient, wherein the adjustment mechanism comprises an inflatable insert (10, 11), as taught in the rejection of claim 1 ([0028]-[0031]).
Regarding claim 26, Turk further teaches (Figures 1-4) that the detachable fastening mechanism comprises at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 28, Kaib discloses (Figures 1 and 6C-7) a patient wearable defibrillator (100) for male and female patients, comprising: a plurality of sensing electrodes (112) configured to monitor a cardiac function of the patient; at least one therapeutic defibrillator electrode (generic electrode is shown in Figure 1 and specific electrode in pocket 510 is shown in Figure 6C); and a support garment, the support garment being made from a fabric having an outside surface configured to face away from the patient and an inside surface and being configured to be worn about a chest of a patient, the support garment comprising: a back portion (shown in Figure 6C); a belt (shown in Figure 1) defined by side portions extending from the back portion around a front of the patient; shoulder straps (shown in Figure 1) configured to be attached to the back portion and the belt, wherein the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode are supported on the inside surface of the support garment, and wherein the support garment further comprises at least one support member (pockets 510) on the inside surface of the back portion for supporting one or more of the at least one therapeutic defibrillator electrode on the support garment, wherein the at least one support member is accessible from the outer side of the support garment (as shown in Figure 6C), wherein the back portion and the belt are configured to support the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin ([0011], [0034]-[0037], [0043]).
Kaib fails to disclose that the support garment further comprises two bra portions configured to support front upper torsal female anatomy, each bra portion comprising a cup configured to support one of the patient’s breasts, herein the support garment is configured to support the two bra portions on the patient's front upper torso when the ends of the belt are connected by the closure at the front of the patient. However, Kurzweil teaches (Figures 2 and 7) a support garment for an electrode system such that the support garment is configured to be worn around a chest of a female patient, which includes a back portion (18), a belt (108), shoulder straps (102), and two bra portions, comprising two cups (106) configured to support the patient’s breasts, connected to the belt (108) and the shoulder straps (102), wherein the two bra portions is configured to support front upper torsal female anatomy ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib to include two bra portions connected to the belt and the shoulder straps, as taught by Kurzweil, because the modification would enable the support garment to be particularly suited for women (Kurzweil, [0063]) to provide breast comfort to female users.
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism configured to detachably connect the two bra portions to the belt at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil such that the two bra portions is detachably connected to the belt and the shoulder straps, as taught by Turk, because the modification would enable the two bra portions to be readily replaceable and disposable (Turk, [0021]) which will be beneficial when the two bra portions becomes dirty or is too tattered/dirty to be worn. 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Yang teaches (Figures 5-6) a support garment having two separable bra portions (11) comprising a closure mechanism (41) configured to detachably connect the two separable bra portions (11) to each other at the front of the patient, each of the two separable bra portions (11) configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes ([0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, as taught by Yang, because the modification would provide a replaceable bra portion design to accommodate changes in breast size for better comfort (Yang; [0020], [0022]). Furthermore, since the modified device would include the common closure mechanism configured to connect the bra portions and ends of the belt at the front of the patient, the support garment would be configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient’s skin while also supporting the two bra portions on the patient’s front upper torso when the ends of the belt are connected at the front of the patient. Finally, the closure mechanism of the modified device configured to detachably connect the two bra portions would be separate from the closure for connecting the ends of the belt and would be configured to facilitate wearing and removal of the two bra portions in connection with the belt.
The Kaib/Kurzweil/Turk/Yang combination fails to teach each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. However, Fleeton teaches (Figure 1) a support garment in which each cup (2, 3) of at least one bra portion comprises an inflatable insert (10, 11) as an adjustment mechanism configured to adjust a fit of the cup/bra portion to the front upper torsal female anatomy of a patient, ([0028]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang combination to  include each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy, as taught by Fleeton, because the modification would enable the user to adjust both breasts symmetrically or asymmetrically as required depending upon the user requirements, thereby allowing breast configuration adjustment as required (Fleeton; [0031]). 
The Kaib/Kurzweil/Turk/Yang/Fleeton combination fails to teach the belt comprising a closure for connecting ends of the belt at the front of the patient, wherein the back portion and the belt are configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient. However, K2 teaches a support garment having an adjustable system with an adjustable belt comprising a closure for connecting ends of the belt at the front of the patient, as well as adjustable shoulder straps ([0011], [0034]-[0037], [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton combination to include an adjustable system, as taught by K2, because the modification would enable the support garment to accommodate any body size or shape (K2; [0011]). Furthermore, since the modified device would include the adjustable system including the belt closure, the back portion and the belt  of the modified device would be configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient.
Regarding claim 30, Kaib further discloses that the fabric of the support garment comprises an elastic, low spring rate material ([0046]).
Regarding claim 31, Kaib further discloses that the at least one support member (510) comprises a pocket configured to receive a therapeutic defibrillator electrode therein ([0046]-[0050], [0065]-[0068]; Figure 6C).
Regarding claim 32, Kaib further discloses that the support garment is configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0046]-[0050], [0065]-[0068]).
Regarding claims 34-35, Fleeton further teaches (Figure 1) that each cup (2, 3) comprises an adjustment mechanism (10, 11) configured to adjust a fit of the cup to the patient, wherein the adjustment mechanism comprises an inflatable insert (10, 11), as taught in the rejection of claim 28 ([0028]-[0031]).
Regarding claim 38, Kaib further discloses that the at least one therapeutic defibrillator electrode comprises two therapeutic defibrillator electrodes (generic electrodes 114, 114a shown in Figure 1 and specific electrodes in pockets 510 shown in Figure 6C), wherein the at least one support member of the support garment comprises one support member disposed on the back portion of the support garment, and wherein the support garment further comprises an additional support member disposed on a front portion of the support garment, the support member and the additional support member being configured to support the two therapeutic defibrillator electrodes on the inside surface of the support garment on the back portion and the front portion, respectively ([0046]-[0050], [0065]-[0068]).
Regarding claim 39, Kaib further discloses that each of the support members (510) comprises a pocket configured to receive the at least one therapeutic defibrillator electrode therein ([0046]-[0050], [0065]-[0068]).
Regarding claim 48, Kaib discloses (Figures 1 and 6C-7) a support garment (100) for supporting a patient wearable defibrillator for male and female patients, the support garment (100) configured to be worn about a chest of a patient ([0046]), the support garment (100) comprising: a fabric forming the support garment and having an outside surface configured to face away from the patient and an inside surface configured to contact the patient's skin when the support garment is worn; a back portion (shown in Figure 6C); a belt (shown in Figure 1) defined by side portions extending from the back portion around a front of the patient; and shoulder straps (shown in Figure 1) configured to be attached to the back portion and the belt, wherein the back portion and the belt are configured to support a plurality of sensing electrodes (112) and at least one therapeutic defibrillator electrode (generic electrode shown in Figure 1 and specific electrode in pocket shown in Figure 6C) on the inside surface thereof and the support garment (100) is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient; wherein the back portion comprises at least one pocket (510) accessible from the outside surface of the support garment (shown in Figure 6C), each pocket (510) configured to receive a therapeutic defibrillator electrode therein ([0046]-[0050], [0065]-[0068]).
Kaib fails to disclose that the support garment further comprises at least one bra portion connected to the belt and the shoulder straps such that the support garment is configured to be worn around a chest of a female patient, the at least one bra portion comprising two cups configured to support the patient's breasts, wherein the support garment is configured to support the at least one bra portion on the patient's front upper torso when the ends of the belt are connected by the closure at the front of the patient. However, Kurzweil teaches (Figures 2 and 7) a support garment for an electrode system such that the support garment is configured to be worn around a chest of a female patient, which includes a back portion (18), a belt (108), shoulder straps (102), and two bra portions, each bra portion comprising a cup (106) configured to support one of the patient’s breasts, connected to the belt (108) and the shoulder straps (102), ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib to include two bra portions connected to the belt and the shoulder straps, as taught by Kurzweil, because the modification would enable the support garment to be particularly suited for women (Kurzweil, [0063]) to provide comfort to female users. 
Kaib in view of Kurzweil fails to teach a detachable fastening mechanism disposed on the at least one bra portion and the belt, the detachable fastening mechanism being configured to detachably connect the at least one bra portion to the belt. However, Turk teaches (Figures 1-4) a support garment, which includes a back portion (74), a belt (58), shoulder straps (44, 46), and two bra portion (22) detachably connected to the belt (58) at the front of the patient, wherein the detachable fastening mechanism comprises at least one of the following: hook and pile fasteners, a clasp, a button, a snap, a mateable buckle, and a mateable slide connector, and wherein the two bra portions (22) is configured to support front upper torsal female anatomy, the two bra portions (22) comprising two cups (26, 28) configured to support the patient’s breasts ([0018]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil to include a detachable fastening mechanism disposed on the at least one bra portion and the belt, the detachable fastening mechanism being configured to detachably connect the at least one bra portion to the belt, as taught by Turk, because the modification would enable the two bra portions to be readily replaceable and disposable (Turk, [0021]) which will be beneficial when the two bra portions become dirty or are too tattered/dirty to be worn. 
Kaib in view of Kurzweil and Turk fails to teach that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, and wherein the closure mechanism configured to detachably connect the two bra portions is separate from the closure for connecting the ends of the belt and is configured to facilitate wearing and removal of the two bra portions in connection with the belt; and further wherein the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin while also supporting the two bra portions on the patient's front upper torso when the ends of the belt are connected at the front of the patient. However, Yang teaches (Figures 5-6) a support garment having two separable bra portions (11) comprising a closure mechanism (41) configured to detachably connect the two separable bra portions (11) to each other at the front of the patient, each of the two separable bra portions (11) configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes ([0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib in view of Kurzweil and Turk such that the two bra portions are separable bra portions which comprise a closure mechanism configured to detachably connect the two bra portions to each other at the front of the patient, each of the two separable bra portions configured as a bra attachment portion having different sizes and/or styles to accommodate different body types and/or breast sizes, as taught by Yang, because the modification would provide a replaceable bra portion design to accommodate changes in breast size for better comfort (Yang; [0020], [0022]). Furthermore, since the modified device would include the common closure mechanism configured to connect the bra portions and ends of the belt at the front of the patient, the support garment would be configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient’s skin while also supporting the two bra portions on the patient’s front upper torso when the ends of the belt are connected at the front of the patient. Finally, the closure mechanism of the modified device configured to detachably connect the two bra portions would be separate from the closure for connecting the ends of the belt and would be configured to facilitate wearing and removal of the two bra portions in connection with the belt.
The Kaib/Kurzweil/Turk/Yang combination fails to teach each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy. However, Fleeton teaches (Figure 1) a support garment in which each cup (2, 3) of at least one bra portion comprises an inflatable insert (10, 11) as an adjustment mechanism configured to adjust a fit of the cup/bra portion to the front upper torsal female anatomy of a patient, ([0028]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang combination to  include each cup comprising an insert configured to adjust a fit of the cup to the front upper torsal female anatomy, as taught by Fleeton, because the modification would enable the user to adjust both breasts symmetrically or asymmetrically as required depending upon the user requirements, thereby allowing breast configuration adjustment as required (Fleeton; [0031]). 
The Kaib/Kurzweil/Turk/Yang/Fleeton combination fails to teach the belt comprising a closure for connecting ends of the belt at the front of the patient, wherein the back portion and the belt are configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient. However, K2 teaches a support garment having an adjustable system with an adjustable belt comprising a closure for connecting ends of the belt at the front of the patient, as well as adjustable shoulder straps ([0011], [0034]-[0037], [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaib/Kurzweil/Turk/Yang/Fleeton combination to include an adjustable system, as taught by K2, because the modification would enable the support garment to accommodate any body size or shape (K2; [0011]). Furthermore, since the modified device would include the adjustable system including the belt closure, the back portion and the belt  of the modified device would be configured to support a plurality of sensing electrodes and at least one therapeutic defibrillator electrode on the inside surface thereof and the support garment is configured to hold the plurality of sensing electrodes and the at least one therapeutic defibrillator electrode against the patient's skin when the ends of the belt are connected at the front of the patient.
Regarding claim 49, Yang further teaches that the closure mechanism comprises a zipper (41), ([0019]-[0020]).
Regarding claim 50, Turk further teaches (Figures 1-4) that a closure mechanism may be at least one clasp ([0018]-[0024], [0040]-[0041]).
Regarding claim 51, K2 further discloses that the shoulder straps are adjustable ([0011], [0034]-[0037], [0043]).
Regarding claim 52, Kaib further discloses at least one additional pocket (510) configured to receive one or more of the at least one therapeutic defibrillator electrode at the front of the patient ([0046]-[0050], [0065]-[0068]).
Regarding claim 53, Kaib further discloses that the back portion and belt of the support garment are configured to distribute the plurality of sensing electrodes around a circumference of the chest of the patient ([0046]-[0050], [0065]-[0068]).
Regarding claims 54-55, Fleeton further teaches (Figure 1) that the at least one bra portion comprises an adjustment mechanism (10, 11) configured to adjust a fit of the at least one bra portion to the patient, wherein the adjustment mechanism comprises an inflatable insert (10, 11), as taught in the rejection of claim 1 ([0028]-[0031]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib/Kurzweil/Turk/Yang/Fleeton/K2, as applied to claim 7 above, and further in view of Ries (US 2542881).
Regarding claim 9, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 7, but fails to teach that the two bra portions further comprise a halter strap connected to a top of the two bra portions proximate to both lateral sides thereof, the halter strap being configured to extend around a neck of the patient. However, Ries teaches (Figures 1-2) a support garment which includes two bra portions (6) comprising a halter strap (15) connected to a top of the two bra portions (6) proximate to both lateral sides thereof, the halter strap (15) being configured to extend around a neck of the user (Col. 2, line 9 – Col. 3, line 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 to include a halter strap connected to a top of the two bra portion proximate to both lateral sides thereof, as taught by Reis, because the modification would provide vertical support and maintain a constant restricting force to maintain a firm support of the breasts and continually snugly embrace the breasts (Ries; Col. 2, line 9 – Col. 3, line 4). 
Claims 11-12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib/Kurzweil/Turk/Yang/Fleeton/K2, as applied to claim 1 above, and further in view of Miller et al, (US 6165045; hereinafter Miller).
Regarding claims 11 and 12, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 1, but fails to teach that the two bra portions comprises flaps at both lateral sides thereof, the flaps being configured to wrap around the shoulder straps and comprising fastening mechanisms to secure ends of the flaps, wherein the detachable fastening mechanism comprises mateable slide connectors disposed on the two bra portions, the belt, and the shoulder straps detachably connect the two bra portions to the belt and the shoulder straps. However, Miller teaches (Figures 1-10) a support garment having a bra portion comprising flaps (the flaps near 24 and 25) at both lateral sides thereof, the flaps being configured to wrap around straps (1, 2) and comprising fastening mechanisms (23) to secure ends of the flaps, wherein the bra portion, a belt (18), and the straps (1, 2) comprise corresponding mateable slide connectors (22, 23, 7) configured to connect the bra portion to the belt and the straps (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 such that the two bra portions comprises flaps at both lateral sides thereof, the flaps being configured to wrap around the shoulder straps and comprising fastening mechanisms to secure ends of the flaps, wherein the two bra portions, the belt, and the shoulder straps comprise corresponding mateable slide connectors configured to connect the two bra portions to the belt and the shoulder straps, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Regarding claim 25, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises hook and pile fasteners. However, Miller teaches (Figures 1-10) a support garment having two bra portions which are detachably connected to the support garment by hook and pile fasteners (23), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 such that the two bra portions are detachably connected to the support garment by hook and pile fasteners, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Regarding claim 27, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 1, but fails to teach that the detachable fastening mechanism comprises a mateable connector. However, Miller teaches (Figures 1-10) a support garment having two bra portions which are detachably connected to the support garment by a mateable connector (22, 23, and flaps near 254, 25), (Col. 4, line 30 – Col. 5, line 1). It would have been obvious of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 such that the two bra portions are detachably connected to the support garment by a mateable connector, as taught by Miller, because the modification would provide an adjustment mechanism to ensure proper fitting of the bra portion (Miller; Col. 2, lines 58-61).
Claims 24, 36, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib/Kurzweil/Turk/Yang/Fleeton/K2, as applied to claims 22, 34, and 54 above, and further in view of Yuasa et al., (US 20120164915; hereinafter Yuasa). 
Regarding claim 24, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 22, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 to substitute the adjustment mechanism comprising the plurality of drawstrings taught by Yuasa in place of the adjustment mechanism comprising the inflatable inserts taught by Fleeton since both adjustment mechanisms provide the same function of adjusting a fit of the bra portion to the patient and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 36, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 34, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 to substitute the adjustment mechanism comprising the plurality of drawstrings taught by Yuasa in place of the adjustment mechanism comprising the inflatable inserts taught by Fleeton since both adjustment mechanisms provide the same function of adjusting a fit of the bra portion to the patient and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 56, Kaib/Kurzweil/Turk/Yang/Fleeton/K2 teaches the support garment according to claim 54, but fails to teach that the adjustment mechanism comprises a plurality of drawstrings. However, Yuasa teaches (Figures 10 and 11) a support garment having two bra portions comprising an adjustment mechanism (26C) configured to adjust a fit of the bra portion to the patient, wherein the adjustment mechanism comprises a plurality of drawstrings (26C), ([0059]-[0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib/Kurzweil/Turk/Yang/Fleeton/K2 to substitute the adjustment mechanism comprising the plurality of drawstrings taught by Yuasa in place of the adjustment mechanism comprising the inflatable inserts taught by Fleeton since both adjustment mechanisms provide the same function of adjusting a fit of the bra portion to the patient and it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Response to Arguments
Applicant’s arguments filed 07/05/2022, regarding the newly amended limitations of independent claims 1, 28, and 48, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Kaib, which teaches a support garment including pockets holding the therapy electrodes, wherein the pockets are accessible from the outside surface of the support garment. Therefore, in combination with Kaib, Kurzweil, Turk, Yang, Fleeton, and K2, the modified device teaches the invention as claimed at least in amended claims 1, 28, and 48. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794